Case 9:08-cv-80736-KAM Document 452-3 Entered on FLSD Docket 05/10/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:08-cv-80736-KAM
   JANE DOE 1 AND JANE DOE 2,
        Petitioners,

          v.

   UNITED STATES,
         Respondent.
   __________________________/

                 ORDER REGARDING SCHEDULING ON REMEDY ISSUES

          This matter is before the Court pursuant to the Court’s order directing the parties to

   confer regarding how they propose proceeding on the determining what remedy, if any, should

   be applied in view of the Court’s finding that petitioners Jane Doe 1 and Jane Doe 2’s right to

   conferral was violated. DE 435 at 33. The parties have conferred, and each have submitted

   proposed procedures for making that remedy determination.

          The Court having carefully reviewed that parties’ submissions, it is hereby ORDERED

   AND ADJUGED that:

          Not later than two weeks from the date of the Court’s order, the Government shall file a

   statement specifying how and when it proposes to remedy the violation of the rights of the two

   victims (Jane Doe 1 and Jane Doe 2) who are parties to this litigation. If the Government

   desires, it can also simultaneously but separately specify whether, when, and how it proposes to

   remedy any CVRA violations that denied other victims their rights.

          Not more than two weeks later, Jane Doe 1 and Jane Doe 2 shall file any objections and a

   statement of what (if any) additional remedies they seek from the Court beyond what the

   Government voluntarily proposes to provide.
Case 9:08-cv-80736-KAM Document 452-3 Entered on FLSD Docket 05/10/2019 Page 2 of 2




          Not more than two weeks later, Intervenor Jeffrey Epstein is permitted to file, if he so

   chooses, any response to the proposals made by the Government and Jane Doe 1 and 2.

          Not more than two weeks later, the Government shall respond to Jane Doe 1 and 2 and to

   Epstein.

          Not more than two weeks later, Jane Doe 1 and Jane Doe 2 shall reply to the responses

   filed to the proposals.

          Thereafter, the Court may either rule on the basis of the submitted papers or may hold

   oral argument on the issue at a time it shall direct, at which it will provide an opportunity for

   anyone affected by the issues to address the Court.

          The Court also refers this matter to mediation for purposes of conducting a conference

   with respect to the manner in which violations of the CVRA will be remedied. The mediation

   shall be held no later than June 3, 2019. The mediation shall be held in Palm Beach County,

   Florida, unless otherwise agreed by the parties and shall be conducted by a mediator chosen by

   agreement of the parties. The parties shall have available at the conference participant(s) with

   full settlement authority. Because Intervenor Jeffrey Epstein has intervened on the issue of

   remedy, he shall also participate in the mediation with appropriate legal counsel, who shall

   remain in a separate room from Jane Doe 1 and Jane Doe 2. The Government shall bear the

   costs associated with the settlement conference.

          DONE AND ORDERED in chambers at West Palm Beach, Palm Beach County,

   Florida, this ______ day of May, 2019.



                                                _____________________________
                                                KENNETH A. MARRA
                                                United States District Judge
